Exhibit 10.17

AMENDMENT TO

HYATT HOTELS CORPORATION

2008 and 2009 RESTRICTED STOCK UNIT AWARD AGREEMENTS

WHEREAS, Hyatt Hotels Corporation (the “Company”) has entered into certain
Restricted Stock Unit Award Agreements and Special Restricted Stock Unit Award
Agreements in 2008 and 2009 pursuant to which the Company awarded certain
employees the right to receive shares of common stock of the Company on the
dates specified in such agreements (“2008 and 2009 RSU Agreements”);

WHEREAS, the Company desires to amend the 2008 and 2009 RSU Agreements to add a
six month delay in the settlement of Common Stock upon Termination of Service in
compliance with the terms of Section 409A of the Internal Revenue Code of 1986,
as amended; and

WHEREAS, to the extent not defined herein, capitalized terms shall have the
meaning ascribed to them in the 2008 and 2009 RSU Agreements.

NOW, THEREFORE, the 2008 and 2009 RSU Agreements are hereby amended effective as
of January 1, 2009 by adding the following to the Section entitled “Settlement
and Payment of RSUs”:

“Notwithstanding the foregoing, if you are a “specified employee” within the
meaning of Section 409A of the Code, and the RSUs are to be settled and shares
of Common Stock delivered as a result of your Termination of Service, then the
Delivery Date for such shares of Common Stock shall be delayed until the day
next following the six month anniversary of your Termination of Service.”

In all other regards the 2008 and 2009 RSU Agreements shall remain in full force
and effect.

 

HYATT HOTELS CORPORATION By:   /s/ Robert W. K. Webb Its:   Chief Human
Resources Officer

Dated: December 17, 2010